Exhibit 10.7

 



AMENDMENT NO. 2

TO

REGISTRATION RIGHTS AGREEMENT

 

October 23, 2019

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of July 10, 2019 (as amended from time to time prior to the date hereof, the
“Registration Rights Agreement”), by and among Franchise Group, Inc. (f/k/a
Liberty Tax, Inc.), a Delaware corporation (the “Company”), and the parties
listed on Schedule 1 thereto (the “Investors”).

 

WHEREAS, the Company and the Vintage Group Members desire to amend the
Registration Rights Agreement pursuant to this Amendment No. 2 (this
“Amendment”) in accordance with Section 3.12 thereof; and

 

WHEREAS, capitalized terms used herein but not defined shall have the meaning
set forth in the Registration Rights Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.      Amendment.

 

(a)             The definition of “Vintage Group” in Section 1.1 of the
Registration Rights Agreement is hereby amended and restated in its entirety as
follows:

 

“Vintage Group” means collectively, Tributum, L.P., Vintage Tributum LP, Vintage
Capital Management, LLC, Samjor Family LP, Vintage RTO, L.P., Stefac LP, Brian
Kahn and Lauren Kahn, as tenants by the entirety, and B. Riley FBR, Inc. and any
of their respective Affiliates (excluding the Company, New Holdco and their
respective Subsidiaries), successors and permitted assigns who hold New Holdco
Units, shares of Voting Non-Economic Preferred Stock or shares of Common Stock.

 

(b)             The first sentence of Section 2.1 of the Registration Rights
Agreement is hereby amended by replacing the phrase “forty-five (45) days
following the approval of the Liberty Charter Amendments by the Company’s
stockholders and the filing thereof with the Secretary of State of the State of
Delaware” with “December 20, 2019.”

 

(c)             Schedule 1(A) of the Registration Rights Agreement is hereby
amended and restated in its entirety as follows:

 

 

 

A. Vintage Group

 



Name and Address  

Shares of

Common Stock

  Tributum, L.P.
c/o Vintage Capital Management
4705 S. Apopka Vineland Road
Suite 206
Orlando, FL 32819
Attention:  Brian R. Kahn
Email: bkahn@vintcap.com  

2,083,333.33

 

  Vintage Tributum, L.P.
c/o Vintage Capital Management
4705 S. Apopka Vineland Road
Suite 206
Orlando, FL 32819
Attention:  Brian R. Kahn
Email: bkahn@vintcap.com   2,075,151.00   Stefac, LP
c/o Vintage Capital Management
4705 S. Apopka Vineland Road
Suite 206
Orlando, FL 32819
Attention:  Brian R. Kahn
Email: bkahn@vintcap.com   1,333,333.33  

B. Riley FBR, Inc.

21255 Burbank Boulevard, Suite 400

Woodland Hills, CA 91367

Email: pmandarino@brileyfbr.com

Attention: Perry Mandarino

  1,000,000.00  

Brian Kahn and Lauren Kahn, as tenants by the entirety

9935 Lake Louise Drive

Windermere, FL 34786

  1,000,000.00  

 

2.                  Miscellaneous; No Other Waivers or Amendments. As amended by
this Amendment, the provisions of Article I (Definitions) and Sections 3.1
(Notices), 3.2 (Waiver), 3.3 (Counterparts), 3.4 (Applicable Law), 3.5 (Waiver
of Jury Trial), 3.6 (Severability), 3.8 (Delivery by Electronic Transmission),
3.11 (Descriptive Headings; Interpretation) and 3.12 (Amendments) of the
Registration Rights Agreement shall apply to this Amendment mutatis mutandis.
Except as specifically amended hereby, the Registration Rights Agreement shall
continue in full force and effect as written. References to the Registration
Rights Agreement in other documents and agreements (including, for the avoidance
of doubt, the Registration Rights Agreement) will be deemed to be references to
the Registration Rights Agreement, as amended by this Amendment, regardless of
whether such documents and agreements refer to any amendments to the
Registration Rights Agreement.

 

 2 

 



3.      Entire Agreement. This Amendment, together with the Registration Rights
Agreement and all other documents and agreements referenced herein or therein,
represents the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties hereto or thereto, or
between any of them, with respect to the subject matter hereof and thereof.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, all as of the date first
above written.

 







 FRANCHISE GROUP, INC.          By: /s/ Michael S. Piper   Name: Michael S.
Piper  Title: Vice President and Chief Financial Officer

 

 

  VINTAGE GROUP:           TRIBUTUM, L.P.             By: /s/ Brian R. Khan    
Name: Brian R. Kahn     Title: Authorized Signatory               SAMJOR FAMILY
LP               By: /s/ Brian R. Khan     Name: Brian R. Kahn     Title:
Authorized Signatory               VINTAGE RTO, L.P.               By: /s/ Brian
R. Khan     Name: Brian R. Kahn     Title: Authorized Signatory              
VINTAGE CAPITAL MANAGEMENT, LLC               By: /s/ Brian R. Khan     Name:
Brian R. Kahn     Title: Authorized Signatory

 

 

[Signature page to Amendment No. 2 to Registration Rights Agreement]



 

        VINTAGE TRIBUTUM, LP               By: /s/ Brian R. Khan     Name: Brian
R. Kahn     Title: Authorized Signatory               STEFAC, LP              
By: /s/ Brian R. Khan     Name: Brian R. Kahn     Title: Manager                
    /s/ Brian R. Khan   Brian R. Kahn                     /s/ Lauren Khan  
Lauren Kahn

 

 



 B. RILEY FBR, INC.       By:/s/ Bryant Riley   Name: Bryant Riley   Title:
Executive Officer

 

 



[Signature page to Amendment No. 2 to Registration Rights Agreement]

 



